Case 7:19-cr-00746 Document1 Filed on 03/29/19 in TXSD Page 1 of 1

 

 

AO 91 (Rev 8/01) Criminal Complaint United States Dis tiot Court
Z OL 3,

 

 

“FILED
United States District Court | MAR 29 2019
SOUTHERN DISTRICT OF : TEXAS
McALLEN DIVISION David J. Bradiey, Clerk

UNITED STATES OF AMERICA . ,
V. . CRIMINAL COMPLAINT
Alfredo Alberto Trejo
Case Number: M-19-(+23 M

IAE YOB: 1996
Mexico
(Name and Address of Defendant)

cr,

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

knowledge and belief. On or about March 28, 2019 in Hidalgo County, in
the Southern. District of Texas

 

(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary |
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

Alfredo Alberto Trejo was encountered by Border Patrol Agents near Mission, Texas on March 28, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on March 26, 2019 near Hidalgo, Texas. Record checks revealed the Defendant was formally r
Deported/Excluded from the United States on October 4, 2018 through Laredo, Texas. Prior to Deportation/Exclusion the Defendant
was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland
Security. On April 16, 2018 the Defendant was convicted of Smuggling of Person for monetary gain and convicted to two (2) years ,
confinement.

Continued on the attagh¢d sheet and made a part of this complaint: Yes [ x]No

v ew -
Signature of Complainant

 

 

 

 

 

 

3. S 3 f— Maria Guerrero Senior Patrol Agent
4

 

Peter E. Ormsby , U.S. Magistrate Judge YA - o

Name and Title of Judicial Officer Signature of Judicial Officer /
